EXHIBIT 10.2

 

AMERICAN EAGLE OUTFITTERS

DEFERRED COMPENSATION PLAN

Master Plan Document

 

Amended and Restated

December 22, 2008



 

TABLE OF CONTENTS

 

Purpose                                     1   Article 1 -- Definitions    
Section 1.1 Account Balance 1   Section 1.2 Annual Account 1   Section 1.3
Annual Deferral Amount 1   Section 1.4 Annual Installment Method 1   Section 1.5
Base Salary 2   Section 1.6 Beneficiary 2   Section 1.7 Beneficiary Designation
form 2   Section 1.8 Benefit Determination Date 2   Section 1.9 Board 2  
Section 1.10 Bonus 2   Section 1.11 Change in Control 3   Section 1.12 Code 4  
Section 1.13 Committee 4   Section 1.14 Company 4   Section 1.15 Company
Contribution Amount 4   Section 1.16 Company Restoration Matching Amount 4  
Section 1.17 Disability or Disabled 4   Section 1.18 Election Form 4   Section
1.19 Employee 4   Section 1.20 Employer(s) 4   Section 1.21 ERISA 5   Section
1.22 401(k) Plan 5   Section 1.23 Measurement funds 5   Section 1.24 Participant
5   Section 1.25 Performance-Based Compensation 5   Section 1.26 Plan 5  
Section 1.27 Plan Agreement 6   Section 1.28 Play Year 6   Section 1.29
Retirement, Retire(s) or Retired 6   Section 1.30 Separation from Service 6  
Section 1.31 Specified Employee 7   Section 1.32 Trust 7   Section 1.33
Unforeseeable Emergency 7   Section 1.34 Years of Service 7   Article 2 --
Selection, Enrollment, Eligibility 8   Section 2.1 Selection by Committee 8  
Section 2.2 Enrolment and Eligibility Requirements; Commencement of
Participation 8   Section 2.3 Amendment of Eligibility Criteria 8   Article 3 --
Deferral Commitments / Company Contribution Amounts/ Company     Restoration
Matching Amounts / Vesting / Crediting / Taxes 8   Section 3.1 Minimum and
Maximum Deferrals 8   Section 3.2 Timing of Deferral Elections; Effect of
Election Form 9   Section 3.3 Withholding and crediting of Annual Deferral
Amounts 10   Section 3.4 Company Contribution Amount 10   Section 3.5 Company
Restoration Matching Amount 12   Section 3.6 Vesting 12   Section 3.7 Crediting
/ Debiting of Account Balances 13   Section 3.8 FICA and Other Taxes 14  
Article 4 -- Distributions of Benefits 15   Section 4.1 Distribution Events,
Generally 15   Section 4.2 Scheduled Distributions 15   Section 4.3
Unforeseeable Emergencies 16   Section 4.4 Change in Control Benefit 17  
Section 4.5 Retirement Benefit 17   Section 4.6 Termination benefit 18   Section
4.7 Disability Benefit 18   Section 4.8 Withholding for Taxes 18   Article 5 --
Death Benefit 18   Section 5.1 General 18   Section 5.2 Payment of Death Benefit
20   Article 6 -- Beneficiary Designation 20   Section 6.1 Beneficiary 20  
Section 6.2 Beneficiary Designation; Change; Spousal Consent 20   Section 6.3
Acknowledgment 20   Section 6.4 No Beneficiary Designation 20   Section 6.5
Doubt as to Beneficiary 20   Section 6.6 Discharge of Obligations 21   Article 7
-- Leave of Absence 21   Section 7.1 Paid Leave of Absence 21   Section 7.2
Unpaid Leave of Absence 21   Article 8 -- Termination of Plan, Amendment or
Modification 21   Section 8.1 Termination of Plan 21   Section 8.2 Amendment 22
  Section 8.3 Plan Agreement 22   Section 8.4 Effect of Payment 22   Article 9
Administration 22   Section 9.1 Committee Duties 22   Section 9.2 Administration
Upon Change in Control 22   Section 9.3 Agents 23   Section 9.4 Binding Effect
of Decisions 23   Section 9.5 Indemnity of Committee 23   Section 9.6    
Article 10 -- Other Benefits and Agreements 23   Section 10.1 Coordination with
Other Benefits 23   Article 11 -- Claims Procedures 23   Section 11.1
Presentation of Claim 23   Section 11.2 Notification of Decision 24   Section
11.3 Review of a Denied Claim 24   Section 11.4 Decision on Review 25   Section
11.5 Legal Action 25   Article 12 -- Trust 25   Section 12.1 Establishment of
the Trust 25   Section 12.2 Interrelationship of the Plan and the Trust 25  
Section 12.3 Distributions from the Trust 26   Article 13 -- Miscellaneous 26  
Section 13.1 Status of Plan 26   Section 13.2 Unsecured General Creditor 26  
Section 13.3 Employer's Liability 26   Section 13.4 Nonassignability 26  
Section 13.5 Not a Contract of Employment 26   Section 13.6 Furnishing
Information 27   Section 13.7 Terms 27   Section 13.8 Captions 27   Section 13.9
Governing Law 27   Section 13.10 Notice 27   Section 13.11 Successors 27  
Section 13.12 Spouse's Interest 27   Section 13.13 Validity 28   Section 13.14
Incompetent 28   Section 13.15 Domestic Relations Orders 28   Section 13.16
Distribution in the Event of Income Inclusion Under Code Section 409A 28  
Section 13.17 Deduction Limitation Benefit Payments 28   Section 13.18
Correction of Code Section 409A Compliance Errors 29  

Appendix A -- Limited Transition Relief for Distribution Elections Made
Available in Accordance with Notice 2007-86

A-1  

 

 



PURPOSE

The purpose of this Plan is to provide specified benefits to a select group of
management or highly compensated Employees who contribute materially to the
continued growth, development and future business success of American Eagle
Outfitters, Inc., a Delaware corporation, and its subsidiaries, if any, that
sponsor this Plan. This Plan shall be unfunded for tax purposes and for purposes
of Title I of ERISA.

This Plan initially was effective January 1, 2005. This Plan is intended to
comply with all applicable law, including Code Section 409A and related Treasury
guidance and Regulations, and shall be operated and interpreted in accordance
with this intention. Accordingly, this Plan is hereby amended and restated,
effective January 1, 2008, to govern amounts earned and vested after December
31, 2004. In order to transition to the requirements of Code Section 409A and
related Treasury Regulations, the Committee may make available to Participants
certain transition relief with respect to revised payment elections provided
under Internal Revenue Service Notice 2007-86, as described more fully in
Appendix A of this Plan.

ARTICLE 1

DEFINITIONS

For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the meanings set forth in this Article
1:

1.1 Account Balance shall mean, with respect to a Participant, an entry on the
records of the Employer equal to the sum of the Participant's Annual Accounts.
The Account Balance shall be a bookkeeping entry only and shall be utilized
solely as a device for the measurement and determination of the amounts to be
paid to a Participant, or his or designated Beneficiary, pursuant to this Plan.

1.2 Annual Account shall mean, with respect to a Participant, an entry on the
records of the Employer equal to (a) the sum of the Participant's Annual
Deferral Amount, Company Contribution Amount and Company Restoration Matching
Amount for any one Plan Year, plus (b) amounts credited or debited to such
amounts pursuant to this Plan, less (c) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Annual Account for such Plan Year. The Annual Account shall be a bookkeeping
entry only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant, or his or her
designated, Beneficiary, pursuant to this Plan.

1.3 Annual Deferral Amount shall mean that a portion of a Participant's Base
Salary and Bonus that a Participant defers in accordance with Article 3 for any
one Plan Year, without regard to whether such amounts are withheld and credited
during such Plan Year.

1.4 Annual Installment Method shall mean the method used to determine the amount
of each payment due to a Participant who has elected to receive a benefit over a
period of years in accordance with the applicable provisions of the Plan. The
amount of each annual payment due to the Participant shall be calculated by
multiplying the balance of the Participant's benefit by a fraction, the
numerator of which is one and the denominator of which is the remaining number
of annual payments due to the Participant. By way of example, if the Participant
elects a 10 year Annual Installment Method for the Retirement Benefit, the first
payment shall be 1/10 of the vested Account Balance, calculated as described in
this definition. The following year, the payment shall be 1/9 of the vested
Account Balance, calculated as described in this definition. The amount of the
first annual payment shall be calculated as of the close of business on or
around the Participant's Benefit Determination Date, and the amount of each
subsequent annual payment shall be calculated on or around each anniversary of
such Benefit Determination Date. For purposes of this Plan, the right to receive
a benefit payment in annual installments shall be treated as the entitlement to
a single payment

1.5 Base Salary shall mean the annual cash compensation relating to services
performed during any calendar year, excluding distributions from nonqualified
deferred compensation plans, bonuses, commissions, overtime, fringe benefits,
stock options, relocation expenses, incentive payments, non-monetary awards,
director fees and other fees, and automobile and other allowances paid to a
Participant for employment services rendered (whether or not such allowances are
included in the Employee's gross income). Base Salary shall be calculated before
reduction for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or nonqualified plans of any Employer and
shall be calculated to include amounts not otherwise included in the
Participant's gross income under Code Sections 125, 402(e)(3), 402(h), 403(b),
or 132(f) pursuant to plans established by any Employer; provided, however, that
all such amounts will be included in compensation only to the extent that had
there been no such plan, the amount would have been payable in cash to the
Employee.

1.6 Beneficiary shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 6, that are entitled to receive
benefits under this Plan upon the death of a Participant.

1.7 Beneficiary Designation Form shall mean the form established from time to
time by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

1.8 Benefit Determination Date shall mean the date upon which all or an
objectively determinable portion of a Participant's vested benefits will become
eligible for distribution, as provided in Articles 4 through 5, as applicable.

1.9 Board shall mean the board of directors of the Company.

1.10 Bonus shall mean any compensation, in addition to Base Salary but excluding
any long-term incentive plan awards payable under the Company's 2005 Stock Award
and Incentive Plan, or any successor plan, earned by a Participant under any
Employer's bonus and cash incentive plans.

1.11 Change in Control shall mean the occurrence of a "change in the ownership,"
a "change in the effective control," or a "change in the ownership of a
substantial portion of the assets" of the corporation, as determined in
accordance with this Section and interpreted in accordance with Code Section
409A.

In order for an event described below to constitute a Change in Control with
respect to a Participant, except as otherwise provided in part (b) of this
Section, the applicable event must relate to the corporation for which the
Participant is providing services, the corporation that is liable for payment of
the Participant's Account Balance (or all corporations liable for payment if
more than one), as identified by the Committee in accordance with Treas. Reg.
Section 1.409A-3(i)(5)(ii)(A)(2), or such other corporation identified by the
Committee in accordance with Treas. Reg. Section 1.409A-3(i)(5)(ii)A)(3).

In determining whether an event shall be considered a "change in the ownership,"
a "change in the effective control" or a "change in the ownership of a
substantial portion of the assets" of a corporation, the following provisions
shall apply:

(a) A "change in the ownership" of the applicable corporation shall occur on the
date on which any one person, or more than one person acting as a group,
acquires ownership of stock of such corporation that, together with stock held
by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of such corporation, as determined in
accordance with Treas. Reg. Section 1.409A-3(i)(5)(v). If a person or group is
considered either to own more than 50% of the total fair market value or total
voting power of the stock of such corporation, or to have effective control of
such corporation within the meaning Treas. Reg. Section 1.409A-3(i)(5)(vi)
(generally 30% of the voting power of such corporation) and such person or group
acquires additional stock of such corporation, the acquisition of additional
stock by such person or group shall not be considered to cause a "change in the
ownership" of such corporation.

(b) A "change in the effective control" of the applicable corporation shall
occur on the date on which a majority of the members of the applicable
corporation's board of directors is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of such corporation's board of directors before the date of the
appointment or election, as determined in accordance with Treas. Reg. Section
1.409A-3(i)(5)(vi). In determining whether the event described in the preceding
sentence has occurred, the applicable corporation to which the event must relate
shall only include a corporation identified in accordance with Treas. Reg.
Section 1.409A-3(i)(5)(ii) for which no other corporation is a majority
shareholder.

(c) A "change in the ownership of a substantial portion of the assets" of the
applicable corporation shall occur on the date on which any one person, or more
than one person acting as a group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the corporation that have a total gross fair market value
equal to or more than 40% of the total gross fair market value of all of the
assets of the corporation immediately before such acquisition or acquisitions,
as determined in accordance with Treas. Reg. Section 1.409A-3(i)(5)(vii). A
transfer of assets shall not be treated as a "change in the ownership of a
substantial portion of the assets" when such transfer is made to an entity that
is controlled by the shareholders of the transferor corporation, as determined
in accordance with Treas. Reg. Section 1.409A-3(i)(5)(vii)(B).

1.12 Code shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.

1.13 Committee shall mean the committee described in Article 9.

1.14 Company shall mean American Eagle Outfitters, Inc., a Delaware corporation,
and any successor to all or substantially all of the Company's assets or
business.

1.15 Company Contribution Amount shall mean, for any one Plan Year, the amount
determined in accordance with Section 3.4.

1.16 Company Restoration Matching Amount shall mean, for any one Plan Year, the
amount determined in accordance with Section 3.5.

1.17 Disability or Disabled shall mean that a Participant is either (a) unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (b) by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Participant's Employer. For purposes of this
Plan, a Participant shall be deemed Disabled if determined to be totally
disabled by the Social Security Administration. A Participant shall also be
deemed Disabled if determined to be disabled in accordance with the applicable
disability insurance program of such Participant's Employer, provided that the
definition of "disability" applied under such disability insurance program
complies with the requirements of this Section.

1.18 Election Form shall mean the form, which may be in electronic format,
established from time to time by the Committee that a Participant completes,
signs and returns to the Committee to make an election under the Plan.

1.19 Employee shall mean a person who is an employee of an Employer.

1.20. Employer(s) shall be defined as follows:

(a) Except as otherwise provided in part (b) of this Section, the term
"Employer(s)" shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the Board
to participate in the Plan and have adopted the Plan as a sponsor.

(b) For the purpose of determining whether a Participant has experienced a
Separation from Service, the term "Employer(s)" shall mean:

(i) The entity for which the Participant performs services and with respect to
which the legally binding right to compensation deferred or contributed under
this Plan arises; and

(ii) All other entities with which the entity described above would be
aggregated and treated as a single employer under Code Section 414(b)
(controlled group of corporations) and Code Section 414(c) (a group of trades or
businesses, whether or not incorporated, under common control), as applicable.
In order to identify the group of entities described in the preceding sentence,
the Committee shall use an ownership threshold of at least 50% as a substitute
for the 80% minimum ownership threshold that appears in, and otherwise must be
used when applying, the applicable provisions of (A) Code Section 1563 for
determining a controlled group of corporations under Code Section 414(b), and
(B) Treas. Reg. Section 1.414(c)-2 for determining the trades or businesses that
are under common control under Code Section 414(c).

1.21 ERISA shall mean the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time.

1.22 401(k) Plan shall mean, with respect to an Employer, a plan qualified under
Code Section 401(a) that contains a cash or deferral arrangement described in
Code Section 401(k), adopted by the Employer, as it may be amended from time to
time, or any successor thereto.

1.23 Measurement Funds shall mean hypothetical investment alternatives based on
mutual funds or other investments selected by the Committee for purposes of
determining the earnings (or losses) on a Participant's Account Balance.

1.24 Participant shall mean any Employee (a) who is selected to participate in
the Plan, (b) whose executed Plan Agreement and Election Form are accepted by
the Committee, and (c) whose Plan Agreement has not terminated.

1.25 Performance-Based Compensation shall mean compensation the entitlement to
or amount of which is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months, as determined by the Committee in
accordance with Treas. Reg. Section 1.409A-1(e).

1.26 Plan shall mean the American Eagle Outfitters Deferred Compensation Plan,
which shall be evidenced by this instrument as it may be amended from time to
time, and by any other documents that together with this instrument define a
Participant's rights to amounts credited to his or Account Balance.

1.27 Plan Agreement shall mean a written agreement, entered into by and between
an Employer and a Participant in the form prescribed by or acceptable to the
Committee, that evidences a Participant's agreement to the terms of the Plan and
which may establish additional terms or conditions of Plan participation for a
Participant. Unless otherwise determined by the Committee, the most recent Plan
Agreement accepted with respect to a Participant shall supersede any prior Plan
Agreements for such Participant. Plan Agreements may vary among Participants and
may provide additional benefits not set forth in the Plan or limit the benefits
otherwise provided under the Plan.

1.28. Plan Year shall mean a period beginning on January 1 of each calendar year
and continuing through December 31 of such calendar year.

1.29 Retirement, Retire(s) or Retired shall mean the Separation from Service for
any reason other than a leave of absence, death or Disability on or after the
attainment of age 55 with 5 Years of Service.

1.30 Separation from Service shall mean a termination of services provided by a
Participant to his or her Employer, whether voluntarily or involuntarily, other
than by reason of death or Disability, as determined by the Committee in
accordance with Treas. Reg. Section 1.409A-1(h). A Participant shall be
considered to have experienced a termination of services when the facts and
circumstances indicate that the Participant and his or her Employer reasonably
anticipate that either (i) no further services will be performed for the
Employer after a certain date, or (ii) that the level of bona fide services the
Participant will perform for the Employer after such date (whether as an
Employee or as an independent contractor) will permanently decrease to no more
than 20% of the average level of bona fide services performed by such
Participant (whether as an Employee or an independent contractor) over the
immediately preceding 36-month period (or the full period of services to the
Employer if the Participant has been providing services to the Employer less
than 36 months).

If a Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or by
contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.

If leave of absence is due to disability, then the applicable period described
previously will be 29 months instead of 6 months. For this purpose, "disability"
shall mean any medically determinable physical or mental impairment that can be
expected to result in death or last a continuous period of not less than 6
months that causes the employee to be unable to perform the duties of his or her
position or a similar job.

1.31 Specified Employee shall mean any Participant who is determined to be a
"key employee" (as defined under Code Section 416(i) without regard to paragraph
(5) thereof) for the applicable period, as determined annually by the Committee
in accordance with Treas. Reg. Section 1.409A-1(i). In determining whether a
Participant is a Specified Employee, the following provisions shall apply:

(a) The Committee's identification of the individuals who fall within the
definition of "key employee" under Code Section 416(i) (without regard to
paragraph (5) thereof) shall be based upon the 12-month period ending on each
December 31 (referred to below as the "identification date"). In applying the
applicable provisions of Code Section 416(i) to identify such individuals,
"compensation" shall be determined in accordance with Treas. Reg. Section
1.415(c)-2(a) without regard to (i) any safe harbor provided in Treas. Reg.
Section 1.415(c)-2(d), (ii) any of the special timing rules provided in Treas.
Reg. Section 1.415(c)-2(e), and (iii) any of the special rules provided in
Treas. Reg. Section 1.415(c)-2(g); and

(b) Each Participant who is among the individuals identified as a "key employee"
in accordance with part (a) of this Section shall be treated as a Specified
Employee for purposes of this Plan if such Participant experiences a Separation
from Service during the 12-month period that begins on April 1 following the
applicable identification date and ends on March 31 of the following year.

1.32 Trust shall mean one or more trusts established by the Company in
accordance with Article 12.

1.33 Unforeseeable Emergency shall mean a severe financial hardship of the
Participant resulting from (a) an illness or accident of the Participant, the
Participant's spouse, the Participant's Beneficiary or the Participant's
dependent (as defined in Code Section 152 without regard to paragraphs (b)(1),
(b)(2) and (d)(1)(b) thereof), or (b) a loss of the Participant's property due
to casualty, or (c) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined by the Committee based on the relevant facts and
circumstances.

1.34 Years of Service shall mean the total number of full years in which a
Participant has been employed by one or more Employers. For purposes of this
definition, a year of employment shall be a 365 day period (or 366 day period in
the case of a leap year) that, for the first year of employment commences on the
Employee's date of hiring and that, for any subsequent year, commences on an
anniversary of that hiring date. A partial year of employment shall not be
treated as a Year of Service.

 

 

ARTICLE 2

SELECTION, ENROLLMENT, ELIGIBILITY

2.1 Selection by Committee. Participation in the Plan shall be limited to a
select group of management or highly compensated Employees as determined by the
Committee in its sole discretion. From that group, the Committee shall select,
in its sole discretion, those individuals who may actually participate in this
Plan.

2.2 Enrollment and Eligibility Requirements; Commencement of Participation.

(a) Enrollment Forms. As a condition to participation, each selected Employee
shall complete, execute and return to the Committee a Plan Agreement and an
Election form by the deadline(s) established by the Committee in accordance with
the applicable provisions of this Plan. Such Employee may also execute a
Beneficiary Designation Form in accordance with procedures set forth by the
Committee. In addition, the Committee shall establish from time to time such
other enrollment requirements as it determines, in its sole discretion, are
necessary.

(b) Committee Determination of Enrollment. Each selected Employee who is
eligible to participate in the Plan shall commence participation in the Plan on
the date that the Committee determines that the Employee has met all enrollment
requirements set forth in this Plan and required by the Committee, including
returning all required documents to the Committee within the specified time
period.

(c) Failure to Complete Forms. If an Employee fails to meet all requirements
established by the Committee within the period required, that Employee shall not
be eligible to participate in the Plan during such Plan Year.

2.3 Amendment of Eligibility Criteria. Eligibility for participation in one year
does not guarantee eligibility to participate in a future year. The Committee
may, in its discretion, change the criteria for eligibility for any reason,
provided, however, that eligibility is always limited to a select group of
management or highly compensated employees.

ARTICLE 3

DEFERRAL COMMITMENTS / COMPANY CONTRIBUTION

AMOUNTS / COMPANY RESTORATION MATCHING

AMOUNTS / VESTING / CREDITING / TAXES

3.1 Minimum and Maximum Deferrals.

(a) Annual Deferral Amount. For each Plan Year, a Participant may elect to defer
(if eligible to receive such compensation), Base Salary and Bonus to be his or
her Annual Deferral Amount, in the following minimum amounts (unless the
Committee prescribes another amount) for each deferral elected:

Deferral                                        Minimum Amount

Base Salary and Bonus                    (i) $2,000 aggregate; or

                                                       (ii) such other amount as
may be announced by

                                                            the Committee prior
to the beginning of the Plan Year

                                                            to which such
minimum amount will relate

If the Committee determines, in its sole discretion, prior to the beginning of a
Plan Year that a Participant has made an election for less than the stated
minimum amounts, or if no election is made, the amount deferred shall be zero.

Additionally, for each Plan Year, a Participant may elect to defer (if eligible
to receive such compensation), Base Salary and Bonus to be his or her Annual
Deferral Amount, up to the following maximum percentages for each deferral
elected:

        Deferral                                         Maximum Percentage

         Base Salary                                          90%

         Bonus                                                100%





(b) Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, then to the extent
required by Section 3.2 and Code Section 409A and related Treasury Regulations,
the permissible minimum and maximum Annual Deferral Amount for the short Plan
Year will be determined by applying the percentages set forth in Section 3.1(a)
to the portion of such compensation attributable to services performed after the
date that the Participant's deferral election is made.

3.2 Timing of Deferral Elections; Effect of Election Form.

(a) General Timing Rule for Deferral Elections. Except as otherwise provided in
this Section 3.2, in order for a Participant to make a valid election to defer
Base Salary and Bonus, the Participant must submit an Election Form on or before
the deadline established by the Committee, which in no event shall be later than
the December 31 preceding the Plan Year in which such compensation will be
earned.

Any deferral election for a Plan Year made in accordance with this Section
3.2(a) shall be irrevocable as of December 31 of the preceding Plan Year in
which such compensation will be earned; provided, however, that if the Committee
permits or requires Participants to make a deferral election by the deadline
described above for an amount that qualifies as Performance-Based Compensation,
the Committee may permit a Participant to subsequently change his or her
deferral election for such compensation by submitting a new Election Form in
accordance with Section 3.2(d) below.

(b) Timing of Deferral Elections for Newly Eligible Plan Participants. A
selected Employee who first becomes eligible to participate in the Plan on or
after the beginning of a Plan Year, as determined in accordance with Treas. Reg.
Section 1.409A-2(a)(7)(ii) and the "plan aggregation" rules provided in Treas.
Reg. Section 1.409A-1(c)(2), may be permitted to make an election to defer the
portion of Base Salary and Bonus attributable to services to be performed after
such election, provided that the Participant submits an Election Form on or
before the deadline established by the Committee, which in no event shall be
later than 30 days after the Participant first becomes eligible to participate
in the Plan.

If a deferral election made in accordance with this Section 3.2(b) relates to
compensation earned based upon a specified performance period, the amount
eligible for deferral shall be equal to (i) the total amount of compensation for
the performance period, multiplied by (ii) a fraction, the numerator of which is
the number of days remaining in the service period after the Participant's
deferral election is made, and the denominator of which is the total number of
days in the performance period.

Any deferral election made in accordance with this Section 3.2(b) shall become
irrevocable no later than the 30th day after the date the selected Employee
becomes eligible to participate in the Plan.

(c) Timing of Deferral Elections for Performance-Based Compensation. Subject to
the limitations described below, the Committee may determine that an irrevocable
deferral election for an amount that qualifies as Performance-Based Compensation
may be made by submitting an Election Form on or before the deadline established
by the Committee, which in no event shall be later than 6 months before the end
of the performance period.

In order for a Participant to be eligible to make a deferral election for
Performance-Based Compensation in accordance with the deadline established
pursuant to this Section 3.2(c), (1) the performance criteria must relate to a
performance period of at least 12 consecutive months, and (2) the Participant
must have performed services continuously from the later of (i) the beginning of
the performance period for such compensation, or (ii) the date upon which the
performance criteria for such compensation are established, through the date
upon which the Participant makes the deferral election for such compensation. In
no event shall a deferral election submitted under this Section 3.2(c) be
permitted to apply to any amount of Performance-Based Compensation that has
become readily ascertainable.

(d) Timing Rule for Deferral of Compensation Subject to Risk of Forfeiture. With
respect to compensation (i) to which a Participant has a legally binding right
to payment in a subsequent year, and (ii) that is subject to a forfeiture
condition requiring the Participant's continued services for a period of at
least 12 months from the date the Participant obtains the legally binding right,
the Committee may determine that an irrevocable deferral election for such
compensation may be made by timely delivering an Election Form to the Committee
in accordance with its rules and procedures, no later than the 30th day after
the Participant obtains the legally binding right to the compensation, provided
that the election is made at least 12 months in advance of the earliest date at
which the forfeiture condition could lapse, as determined in accordance with
Treas. Reg. Section 1.409A-2(a)(5).

Any deferral election(s) made in accordance with this Section 3.2(d) shall
become irrevocable no later than the 30th day after the Participant obtains the
legally binding right to the compensation subject to such deferral election(s).

3.3 Withholding and Crediting of Annual Deferral Amounts. For each Plan Year,
the Base Salary portion of the Annual Deferral Amount shall be withheld from
each regularly scheduled Base Salary payroll in equal amounts, as adjusted from
time to time for increases and decreases in Base Salary. The Bonus portion of
the Annual Deferral Amount shall be withheld at the time the Bonus is or
otherwise would be paid to the Participant, whether or not this occurs during
the Plan Year itself. Annual Deferral Amounts shall be credited to the
Participant's Annual Account for such Plan Year at the time such amounts would
otherwise have been paid to the Participant.

3.4 Company Contribution Amount.

(a) Company Contributions Specified in Employment Agreements. For each Plan
Year, an Employer may be required to credit amounts to a Participant's Annual
Account in accordance with employment or other agreements entered into between
the Participant and the Employer, which amounts shall be part of the
Participant's Company Contribution Amount for that Plan Year. Such amounts shall
be credited to the Participant's Annual Account for the applicable Plan Year on
the date or dates prescribed by such agreements.

(b) Discretionary Contributions. For each Plan Year, an Employer, in its sole
discretion, may, but is not required to, credit any amount it desires to any
Participant's Annual Account under this Plan, which amount shall be part of the
Participant's Company Contribution Amount for that Plan Year. The amount so
credited to a Participant may be smaller or larger than the amount credited to
any other Participant, and the amount credited to any Participant for a Plan
Year may be zero, even though one or more other Participants receive a Company
Contribution Amount for that Plan Year. The Company Contribution Amount
described in this Section 3.4(b), if any, shall be credited to the Participant's
Annual Account for the applicable Plan Year on a date or dates to be determined
by the Committee.

(c) Written Documentation of Contributions. If not otherwise specified in the
Participant's employment or other agreement entered into between the Participant
and the Employer, the amount (or the method or formula for determining the
amount) of a Participant's Company Contribution Amount shall be set forth in
writing in one or more documents, which shall be deemed to be incorporated into
this Plan in accordance with Section 1.15, no later than the date on which such
Company Contribution Amount is credited to the applicable Annual Account of the
Participant.

3.5 Company Restoration Matching Amount. A Participant's Company Restoration
Matching Amount for any Plan Year shall be an amount determined by the
Committee, in its discretion, to make up for certain limits applicable to the
401(k) Plan or other qualified plan for such Plan Year, as identified by the
Committee, or for such other purposes as determined by the Committee in its sole
discretion. The amount so credited to a Participant under this Plan for any Plan
Year (a) may be smaller or larger than the amount credited to any other
Participant, and (b) may differ from the amount credited to such Participant in
the preceding Plan Year. The Participant's Company Restoration Matching Amount,
if any, shall be credited to the Participant's Annual Account for the applicable
Plan Year on a date or dates to be determined by the Committee, in its sole
discretion. The amount (or the method or formula for determining the amount) of
a Participant's Company Restoration Matching Amount shall be set forth in
writing in one or more documents, which shall be deemed to be incorporated into
this Plan in accordance with Section 1.16, no later than the date on which such
Company Restoration Matching Amount is credited to the applicable Annual Account
of the Participant.

3.6 Vesting.

(a) General. A Participant shall at all times be 100% vested in the portion of
his or her Account Balance attributable to Annual Deferral Amounts, plus amounts
credited or debited on such amounts pursuant to Section 3.7. The Employer shall
determine the vesting schedule, if any, for Company Contribution Amounts and
Company Restoration Matching Amounts at the time each such contribution is made
by the Employer.

(b) Acceleration of Vesting. Notwithstanding anything to the contrary contained
in this Section 3.6, in the event of a Change in Control, or upon a
Participant's Disability, Separation from Service on or after qualifying for
Retirement, or death prior to Separation from Service, a Participant's Company
Contribution Amount and Company Restoration Matching Amounts that are not vested
shall immediately become 100% vested.

(c) No Acceleration of Vesting if Section 280G Becomes Effective.
Notwithstanding subsection 3.6(b) above, the vesting schedule for a
Participant's Company Contribution Amount and Company Restoration Matching
Amount shall not be accelerated upon a Change in Control to the extent that the
Committee determines that such acceleration would cause the deduction
limitations of Section 280G of the Code to become effective. In the event of
such a determination, the Participant may request independent verification of
the Committee's calculations with respect to the application of Section 280G. In
such case, the Committee must provide to the Participant within 90 days of such
a request an opinion from a nationally recognized accounting firm selected by
the Participant (the "Accounting Firm"). The opinion shall state the Accounting
Firm's opinion that any limitation in the vested percentage hereunder is
necessary to avoid the limits of Section 280G and contain supporting
calculations. The cost of such opinion shall be paid for by the Company.

(d) Acceleration if Gross-Up. Section 3.8(c) shall not prevent the acceleration
of the vesting schedule applicable to a Participant's Company Contribution
Amount and/or Company Restoration Matching Amount if such Participant is
entitled to a "gross-up" payment, to eliminate the effect of the Code section
4999 excise tax, pursuant to his or her employment agreement or other agreement
entered into between such Participant and the Employer.

3.7 Crediting / Debiting of Account Balances. In accordance with, and subject
to, the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant's Account Balance in accordance with the following rules:

(a) Measurement Funds. The Participant may elect one or more of the measurement
funds selected by the Committee, in its sole discretion, which are based on
certain mutual funds or other investment alternatives (the "Measurement Funds"),
for the purpose of crediting or debiting additional amounts to his or her
Account Balance. As necessary, the Committee may, in its sole discretion,
discontinue, substitute or add a Measurement Fund. Each such action will take
effect as of the first day of the first calendar quarter that begins at least 30
days after the day on which the Committee gives Participants advance written
notice of such change.

(b) Election of Measurement Funds. A Participant, in connection with his or her
initial deferral election in accordance with Section 3.2 above, shall elect, on
the Election Form, one or more Measurement Fund(s) (as described in Section 3.7
above) to be used to determine the amounts to be credited or debited to his or
her Account Balance. If a Participant does not elect any of the Measurement
Funds as described in the previous sentence, the Participant's Account Balance
shall automatically be allocated into the lowest-risk Measurement Fund, as
determined by the Committee, in its sole discretion. The Participant may (but is
not required to) elect, by submitting an Election Form to the Committee that is
accepted by the Committee, to add or delete one or more Measurement Fund(s) to
be used to determine the amounts to be credited or debited to his or her Account
Balance, or to change the portion of his or her Account Balance allocated to
each previously or newly elected Measurement Fund. If an election is made in
accordance with the previous sentence, it shall apply as of the first business
day deemed reasonably practicable by the Committee, in its sole discretion, and
shall continue thereafter for each subsequent day in which the Participant
participates in the Plan, unless changed in accordance with the previous
sentence. Notwithstanding the foregoing, the Committee, in its sole discretion,
may impose limitations on the frequency with which one or more of the
Measurement Funds elected in accordance with this Section 3.7(b) may be added or
deleted by such Participant; furthermore, the Committee, in its sole discretion,
may impose limitations on the frequency with which the Participant may change
the portion of his or her Account Balance allocated to each previously or newly
elected Measurement Fund.

(c) Proportionate Allocation. In making any election described in Section 3.7(b)
above, the Participant shall specify on the Election Form, in increments of one
percent (1%), the percentage of his or her Account Balance or Measurement Fund,
as applicable, to be allocated/reallocated.

(d) Crediting or Debiting Method. The performance of each Measurement Fund
(either positive or negative) will be determined on a daily basis based on the
manner in which such Participant's Account Balance has been hypothetically
allocated among the Measurement Funds by the Participant.

(e) No Actual Investment. Notwithstanding any other provision of this Plan that
may be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant's election of any such Measurement
Fund, the allocation of his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant's Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund. In the event that the Company or the Trustee (as that term is defined in
the Trust), in its own discretion, decides to invest funds in any or all of the
investments on which the Measurement Funds are based, no Participant shall have
any rights in or to such investments themselves. Without limiting the foregoing,
a Participant's Account Balance shall at all times be a bookkeeping entry only
and shall not represent any investment made on his or her behalf by the Company
or the Trust; the Participant shall at all times remain an unsecured creditor of
the Company.

3.8 FICA and Other Taxes.

(a) Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Participant's Employer(s) shall
withhold from that portion of the Participant's Base Salary and Bonus that is
not being deferred, in a manner determined by the Employer(s), the Participant's
share of FICA and other employment taxes on such Annual Deferral Amount. If
necessary, the Committee may reduce the Annual Deferral Amount in order to
comply with this Section 3.8.

(b) Company Restoration Matching Amounts and Company Contribution Amounts. When
a Participant becomes vested in a portion of his or her Account Balance
attributable to any Company Restoration Matching Amounts and/or Company
Contribution Amounts and/or Company Contribution Amounts, the Participant's
Employer(s) shall withhold from that portion of the Participant's Base Salary
and Bonus Amounts that is not deferred, in a manner determined by the
Employer(s), the Participant's share of FICA and other employment taxes on such
amounts. If necessary, the Committee may reduce the vested portion of the
Participant's Company Restoration Matching Amount or Company Contribution
Amount, as applicable, in order to comply with this Section 3.8.

(c) Distributions. The Participant's Employer(s), or the trustee of the Trust,
shall withhold from any payments made to a Participant under this Plan all
federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust.

ARTICLE 4

DISTRIBUTIONS OF BENEFITS

4.1 Distribution Events, Generally. Participants generally will not be entitled
to receive a distribution of their Account Balance until they experience a
Separation from Service with the Employer for any reason. A Participant may
receive a distribution before Separation from Service, however, in accordance
with this Article 4, upon the occurrence of the following events: (1) a year
that has been designated by the Participant as a Scheduled Distribution (as
defined in Section 4.2) in an Election Form; (2) an Unforeseeable Emergency; (3)
a Change in Control; or (4) a Participant's Disability.

4.2 Scheduled Distributions.

(a) General Payments. In connection with each election to defer an Annual
Deferral Amount, a Participant may elect to receive all or a portion of such
Annual Deferral Amount, plus amounts credited or debited on that amount pursuant
to Section 3.7, in the form of a lump sum payment, calculated as of the close of
business on or around the Benefit Determination Date designated by the
Participant in accordance with this Section (a "Schedule Distribution"). The
Benefit Determination Date for the amount subject to a Scheduled Distribution
election shall be the first day of any Plan Year designated by the Participant
which may be no sooner than 3 Plan Years after the end of the Plan Year to which
the Participant's deferral election relates, unless otherwise provided on an
Election Form approved by the Committee.

Subject to the other terms and conditions of this Plan, each Scheduled
Distribution elected shall be paid out during a 60 day period commencing
immediately after the Benefit Determination Date. By way of example, if a
Scheduled Distribution is elected for Annual Deferral Amounts that are earned in
the Plan Year commencing January 1, 2008, the earliest Benefit Determination
Date that may be designated by a Participant would be January 1, 2012, and the
Scheduled Distribution would be paid out during the 60 day period commencing
immediately after such Benefit Determination Date.

(b) Postponing Scheduled Distributions. A Participant may make a one time
election to postpone a Scheduled Distribution described in Section 4.2(a) above,
and have such amount paid out during a 60 day period commencing immediately
after an allowable alternative Benefit Determination Date designated in
accordance with this Section 4.2(b). In order to make such an election, the
Participant must submit an Election Form to the Committee in accordance with the
following criteria:

1. The election of the new Benefit Determination Date shall have no effect until
at least 12 months after the date on which the election is made;

2. The new Benefit Determination Date selected by the Participant for such
Scheduled Distribution must be the first day of a Plan Year that is no sooner
than 5 years after the previously designated Benefit Determination Date; and

3. The election must be made at least 12 months prior to the Participant's
previously designated Benefit Determination Date for such Scheduled
Distribution.

For purposes of applying the provisions of this Section 4.2(b), a Participant's
election to postpone a Scheduled Distribution shall not be considered to be made
until the date on which the election becomes irrevocable. Such an election shall
become irrevocable no later than the date that is 12 months prior to the
Participant's previously designated Benefit Determination Date for such
Scheduled Distribution.

(c) Precedence of Distributions. Should an event occur prior to any Benefit
Determination Date designated for a Scheduled Distribution under this Section
4.2 that would trigger a benefit under Sections 4.3 through 4.7 or Article 5, as
applicable, all amounts subject to a Scheduled Distribution election shall be
paid in accordance with the other applicable provisions of the Plan and not in
accordance with this Article 4. If however, the Participant made an election
under Section 4.2(b) to postpone a Scheduled Distribution, and the Participant
experiences a Separation from Service or there is a Change in Control, the
distribution will be made in accordance with Section 4.2 and not Sections 4.4
through 4.6, as may otherwise be applicable.

4.3 Unforeseeable Emergencies.

(a) Triggering a Payment Upon Unforeseeable Emergency. If a Participant
experiences an Unforeseeable Emergency prior to the occurrence of any
distribution event described in this Article 4, the Participant may petition the
Committee to receive a partial or full payout from the Plan. The payout, if any,
from the Plan shall not exceed the lesser of (i) the Participant's vested
Account Balance, calculated as of the close of business on or around the Benefit
Determination Date for such payout, as determined by the Committee in accordance
with provision set forth below, or (ii) the amount necessary to satisfy the
Unforeseeable Emergency, plus amount necessary to pay federal, state or local
income taxes or penalties reasonably anticipated as a result of the
distribution. A Participant shall not be eligible to receive a payout from the
Plan to the extent that the Unforeseeable Emergency is or may be relieved (A)
through reimbursement or compensation by insurance or otherwise, (B) by
liquidation of the Participant's assets, to the extent the liquidation of such
assets would not itself cause severe financial hardship or (C) by cessation of
deferrals under this Plan.

(b) Benefit Determination Date and Cancellation of Deferrals. If the Committee,
in its sole discretion, approves a Participant's petition for payout from the
Plan in accordance with Section 4.3(a), the Participant's Benefit Determination
Date for such payout shall be the date on which such Committee approval occurs
and such payout shall be distributed to the Participant in a lump sum no later
than 60 days after such Benefit Determination Date. In addition, in the event of
such approval the Participant's outstanding deferral elections under the Plan
shall be cancelled.

(c) 401(k) Hardship. A Participant's deferral elections under this Plan shall
also be cancelled to the extent the Committee determines that such action is
required for the Participant to obtain a hardship distribution from an
Employer's 401(k) Plan pursuant to Treas. Reg. Section 1.401(k)-1(d)(3).

4.4 Change in Control Benefit.

(a) Election to Receive Change in Control Benefit. A Participant, in connection
with his or her commencement of participation in the Plan, shall have an
opportunity to irrevocably elect to receive his or her vested Account Balance in
the form of a lump sum payment in the event that a Change in Control occurs
prior to the Participant's Separation from Service, Disability or death (the
"Change in Control Benefit"). The Benefit Determination Date for the Change in
Control Benefit, if any, shall be the date on which the Change in Control
occurs. If a Participant elects not to receive a Change in Control Benefit, or
fails to make an election in connection with his or her commencement of
participation in the Plan, the Participant's Account Balance shall be paid in
accordance with the other applicable provisions of the Plan.

(b) Payment of Change in Control Benefit. The Change in Control Benefit, if any,
shall be calculated as of the close of business on or around the Participant's
Benefit Determination Date, as determined by the Committee, and paid to the
Participant no later than 60 days after the Participant's Benefit Determination
Date.

4.5 Retirement Benefit.

(a) Eligibility for Retirement Benefit. If a Participant experiences a
Separation from Service that qualifies as a Retirement, the Participant shall be
eligible to receive his or her vested Account Balance in either a lump sum or
annual installment payments, as elected by the Participant in accordance with
Section 4.5 (the "Retirement Benefit"). A Participant's Retirement Benefit shall
be calculated as of the close of business on or around the applicable Benefit
Determination Date for such benefit, which shall be (i) the first day after the
end of the 6-month period immediately following the date on which the
Participant experiences such Separation from Service if the Participant is a
Specified Employee, and (ii) for all other Participants, the date on which the
Participant experiences a Separation from Service; provided, however, if a
Participant changes the form of distribution for the Retirement Benefit in
accordance with Section 4.5(b), the Benefit Determination Date for the
Retirement Benefit shall be determined in accordance with Section 4.5(b).

(b) Form of Payment of Retirement Benefit. A Participant, in connection with his
or her commencement of participation in the Plan, shall elect on an Election
Form to receive the Retirement Benefit in a lump sum or pursuant to an Annual
Installment Method of up to 10 years. If a Participant does not make any
election with respect to the payment of the Retirement Benefit then such
Participant shall be deemed to have elected to receive the Retirement Benefit as
a lump sum. A Participant may change the form of payment for the Retirement
Benefit by submitting an Election Form to the Committee in accordance with the
following criteria:

1. The election shall not take effect until at least 12 months after the date on
which the election is made;

2. The new Benefit Determination Date for the Participant's Retirement Benefit
shall be 5 years after the Benefit Determination Date that would otherwise have
been applicable to such benefits; and

3. The election must be made at least 12 months prior to the Benefit
Determination Date that would otherwise have been applicable to the
Participant's Retirement Benefits.

For purposes of applying the provisions of this Section 4.5(b), a Participant's
election to change the form of payment for the Retirement Benefit shall not be
considered to be made until the date on which the election become irrevocable.
Such an election shall become irrevocable no later than the date that is 12
months prior to the Benefit Determination Date would otherwise have been
applicable to the Participant's Retirement Benefit. Subject to the requirements
of this Section 4.5(b), the Election Form most recently accepted by the
Committee that has become effective shall govern the form of payout of the
Participant's Retirement Benefit.

(c) Timing of Payment of Retirement Benefit. The lump sum payment shall be made,
or installment payments shall commence, no later than 60 days after the
Participant's Benefit Determination Date. Remaining installments, if any, shall
be paid no later than 60 days after each anniversary of the Participant's
Benefit Determination Date.

4.6 Termination Benefit.

(a) Eligibility for Termination Benefit. If a Participant experiences a
Separation from Service that does not qualify as a Retirement, the Participant
shall receive his or her vested Account Balance in the form of a lump sum
payment (the "Termination Benefit"). A Participant's Termination Benefit shall
be calculated as of the close of business on or around the Benefit Determination
Date for such benefit, which shall be (i) the first day after the end of the
6-month period immediately following the date on which the Participant
experiences such Separation from Service if the Participant is a Specified
Employee, and (ii) for all other Participants, the date on which the Participant
experiences a Separation from Service.

(b) Payment of Termination Benefit. The Termination Benefit shall be paid to the
Participant no later than 60 days after the Participant's Benefit Determination
Date.

4.7 Disability Benefit.

(a) Eligibility for Disability Benefit. If a Participant becomes Disabled prior
to the occurrence of a distribution event described in this Article 4, the
Participant shall receive his or her vested Account Balance in the form of a
lump sum payment (the "Disability Benefit"). The Disability Benefit shall be
calculated as of the close of business on or around the Participant's Benefit
Determination Date for such benefit, which shall be the date on which the
Participant becomes Disabled.

(b) Payment of Disability Benefit. The Disability Benefit shall be paid to the
Participant no later than 60 days after the Participant's Benefit Determination
Date.

4.8 Withholding for Taxes. To the extent required by the law in effect at the
time payments are made, an Employer shall withhold from the payments made
hereunder any taxes required to be withheld by the federal or any state or local
government, including any amounts which the Employer determines is reasonably
necessary to pay any generation-skipping transfer tax which is or may become
due. A Beneficiary, however, may elect not to have withholding of federal income
tax pursuant to Code Section 3405(a)(2).

ARTICLE 5

DEATH BENEFIT

5.1 General. In the event of a Participant's death prior to the complete
distribution of his or her vested Account Balance, the Participant's
Beneficiary(ies) shall receive the Participant's unpaid vested Account Balance
in a lump sum payment (the "Death Benefit"). The Death Benefit shall be
calculated as of the close of business on or around the Benefit Determination
Date for such benefit, which shall be the date on which the Committee is
provided with proof that is satisfactory to the Committee of the Participant's
death.

5.2 Payment of Death Benefit. The Death Benefit shall be paid to the
Participant's Beneficiary(ies) no later than 60 days after the Participant's
Benefit Determination Date.

ARTICLE 6

BENEFICIARY DESIGNATION

6.1 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

6.2 Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee's rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, the
Committee may, in its sole discretion, determine that spousal consent is
required to be provided in a form designated by the Committee, executed by such
Participant's spouse and returned to the Committee. Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled. The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by the Participant and accepted by
the Committee prior to his or her death.

6.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Committee
or its designated agent.

6.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 6.1, 6.2 and 6.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant's benefits, then the Participant's designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant's estate.

6.5 Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant's Employer to
withhold such payments until this matter is resolved to the Committee's
satisfaction.

6.6 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant's Plan Agreement shall terminate upon such full payment of
benefits.

ARTICLE 7

LEAVE OF ABSENCE

7.1 Paid Leave of Absence. If a Participant is authorized by the Participant's
Employer to take a paid leave of absence from the employment of the Employer,
and such leave of absence does not constitute a Separation from Service, (a) the
Participant shall continue to be considered eligible for the benefits provided
under the Plan, and (b) the Annual Deferral Amount shall continue to be withheld
during such paid leave of absence in accordance with Section 3.2.

7.2 Unpaid Leave of Absence. If a Participant is authorized by the Participant's
Employer to take an unpaid leave of absence from the employment of the Employer
for any reason, and such leave of absence does not constitute a Separation from
Service, such Participant shall continue to be eligible for the benefits
provided under the Plan. During the unpaid leave of absence, the Participant
shall not be allowed to make any additional deferral elections. However, if the
Participant returns to employment, the Participant may elect to defer an Annual
Deferral Amount for the Plan Year following his or her return to employment and
for every Plan Year thereafter while a Participant in the Plan, provided such
deferral elections are otherwise allowed and an Election Form is delivered to
and accepted by the Committee for each such election in accordance with Section
3.2 above.

ARTICLE 8

TERMINATION OF PLAN, AMENDMENT OR MODIFICATION

8.1 Termination of Plan. The Committee reserves the right to terminate the Plan
with respect to all Participants, including the Participants of a Participating
Employer. In the event of a Plan termination no new deferral elections shall be
permitted for the affected Participants and such Participants shall no longer be
eligible to receive new company contributions. However, after the Plan
termination the Account Balances of such Participants shall continue to be
credited with Annual Deferral Amounts attributable to a deferral election that
was in effect prior to the Plan termination to the extent deemed necessary to
comply with Code Section 409A and related Treasury Regulations, and additional
amounts shall continue to credited or debited to such Participants' Account
Balances pursuant to Section 3.7. The Measurement Funds available to
Participants following the termination of the Plan shall be comparable in number
and type to those Measurement Funds available to Participants in the Plan Year
preceding the Plan Year in which the Plan termination is effective. In addition,
following a Plan termination, Participant Account Balances shall remain in the
Plan and shall not be distributed until such amounts become eligible for
distribution in accordance with the other applicable provisions of the Plan.
Notwithstanding the preceding sentence, to the extent permitted by Treas. Reg.
Section 1.409A-3(j)(4)(ix), the Employer may provide that upon termination of
the Plan, all Account Balances of the Participants shall be distributed, subject
to and in accordance with any rules established by such Employer deemed
necessary to comply with the applicable requirements and limitations of Treas.
Reg. Section 1.409A-3(j)(4)(ix).

8.2 Amendment. Any Employer may, at any time, amend or modify the Plan in whole
or in part with respect to that Employer. Notwithstanding the foregoing, (i) no
amendment or modification shall be effective to decrease the value of a
Participant's vested Account Balance in existence at the time the amendment or
modification is made, and (ii) no amendment or modification of this Section 8.2
or Section 9.2 of the Plan shall be effective.

8.3 Plan Agreement. Despite the provisions of Section 8.1, if a Participant's
Plan Agreement contains benefits or limitations that are not in this Plan
document, the Employer may only amend or terminate such provisions with the
written consent of the Participant.

8.4 Effect of Payment. The full payment of the Participant's vested Account
Balance in accordance with the applicable provisions of the Plan shall
completely discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan, and the Participant's Plan Agreement shall
terminate.

ARTICLE 9

ADMINISTRATION

9.1 Committee Duties. Except as otherwise provided in this Article 9, this Plan
shall be administered by a Committee, which shall consist of the Board, or such
committee as the Board shall appoint. Members of the Committee may be
Participants under this Plan. The Committee shall also have the discretion and
authority to interpret the Plan, to prescribe, amend and rescind any rules,
forms and procedures as it deems necessary or appropriate for the proper
administration of the Plan and to make any other determinations, including
factual determinations, and take such other actions as it deems necessary or
advisable in carrying out its duties under the Plan. Any individual serving on
the Committee who is a Participant shall not vote or act on any matter relating
solely to himself or herself. When making a determination or calculation, the
Committee shall be entitled to rely on information furnished by a Participant or
the Company.

9.2 Administration Upon Change in Control. Within 120 days following a Change in
Control, the individuals who comprised the Committee immediately prior to the
Change in Control (whether or not such individuals are members of the Committee
following the Change in Control) may, by written consent of the majority of such
individuals, appoint an independent third party administrator (the
"Administrator") to perform any or all of the Committee's duties described in
Section 9.1 above, including without limitation, the power to determine any
questions arising in connection with the administration or interpretation of the
Plan, and the power to make benefit entitlement determinations. Upon and after
the effective date of such appointment, (a) the Company must pay all reasonable
administrative expenses and fees of the Administrator, and (b) the Administrator
may only be terminated with the written consent of the majority of Participants
with an Account Balance in the Plan as of the date of such proposed termination.

9.3. Agents. In the administration of this Plan, the Committee or the
Administrator, as applicable, may, from time to time, employ agents and delegate
to them such administrative duties as it sees fit (including acting through a
duly appointed representative) and may from time to time consult with counsel.

9.4 Binding Effect of Decisions. The decision or action of the Committee or
Administrator, as applicable, with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.

9.5 Indemnity of Committee. All Employers shall indemnify and hold harmless the
members of the Committee, any Employee to whom the duties of the Committee may
be delegated, and the Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Committee, any of
its members, any such Employee or the Administrator.

9.6 Employer Information. To enable the Committee and/or Administrator to
perform its functions, the Company and each Employer shall supply full and
timely information to the Committee and/or Administrator, as the case may be, on
all matters relating to the Plan, the Trust, the Participants and their
Beneficiaries, the Account Balances of the Participants, the compensation of its
Participants, the date and circumstances of the Separation from Service,
Disability or death of its Participants, and such other pertinent information as
the Committee or Administrator may reasonably require.

ARTICLE 10

OTHER BENEFITS AND AGREEMENTS

10.1 Coordination with Other Benefits. The benefits provided for a Participant
and Participant's Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant's Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

ARTICLE 11

CLAIMS PROCEDURES

11.1 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
"Claimant") may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

11.2 Notification of Decision. The Committee shall consider a Claimant's claim
within a reasonable time, but no later than 90 days after receiving the claim.
If the Committee determines that special circumstances require an extension of
time for processing the claim, written notice of the extension shall be
furnished to the Claimant prior to the termination of the initial 90 day period.
In no event shall such extension exceed a period of 90 days from the end of the
initial period. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Committee expects to
render the benefit determination. The Committee shall notify the Claimant in
writing:

(a) that the Claimant's requested determination has been made, and that the
claim has been allowed in full; or

(b) that the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant's requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

(i) the specific reason(s) for the denial of the claim, or any part of it;

(ii) specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

(iii) a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

(iv) an explanation of the claim review procedure set forth in Section 11.3
below; and

(v) a statement of the Claimant's right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

11.3 Review of a Denied Claim. On or before 60 days after receiving a notice
from the Committee that a claim has been denied, in whole or in part, a Claimant
(or the Claimant's duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. The Claimant (or the
Claimant's duly authorized representative):

(a) may, upon request and free of charge, have reasonable access to, and copies
of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claim for benefits;

(b) may submit written comments or other documents; and/or

(c) may request a hearing, which the Committee, in its sole discretion, may
grant.



11.4 Decision on Review.

The Committee shall render its decision on review promptly, and no later than 60
days after the Committee receives the Claimant's written request for a review of
the denial of the claim. If the Committee determines that special circumstances
require an extension of time for processing the claim, written notice of the
extension shall be furnished to the Claimant prior to the termination of the
initial 60 day period. In no event shall such extension exceed a period of 60
days from the end of the initial period. The extension notice shall indicate the
special circumstances requiring an extension of time and the date by which the
Committee expects to render the benefit determination. In rendering its
decision, the Committee shall take into account all comments, documents, records
and other information submitted by the Claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination. The decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:



(a) specific reasons for the decision;

(b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based;

(c) a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant's claim for benefits; and

(d) a statement of the Claimant's right to bring a civil action under ERISA
Section 502(a).

11.5 Legal Action. A Claimant's compliance with the foregoing provisions of this
Article 11 is a mandatory prerequisite to a Claimant's right to commence any
legal action with respect to any claim for benefits under this Plan.

ARTICLE 12

TRUST

12.1 Establishment of the Trust. In order to provide assets from which to
fulfill its obligations to the Participants and their Beneficiaries under the
Plan, the Company, unless otherwise specified by the Committee, may establish a
rabbi trust in accordance with Revenue Procedure 92-64 by a trust agreement with
a third party, the trustee, to which each Employer may, in its discretion,
contribute cash or other property, including securities issued by the Company,
to provide for the benefit payments under the Plan (the "Trust").

12.2 Interrelationship of the Plan and the Trust. The provisions of the Plan and
the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the creditors of the Employers to the
assets transferred to the Trust. Each Employer shall at all times remain liable
to carry out its obligations under the Plan.

12.3 Distributions from the Trust. Each Employer's obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer's obligations under
this Plan.

ARTICLE 13

MISCELLANEOUS

13.1 Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that "is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees"
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted (a) to the extent possible in a manner
consistent with the intent described in the preceding sentence, and (b) in
accordance with Code Section 409A and related Treasury guidance and Regulations.

13.2 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer's assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer's obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

13.3 Employer's Liability. An Employer's liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Employer and a Participant. An Employer shall have no obligation to
a Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.

13.4 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant's or any other person's bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise,
except as provided in Section 13.15 of this Plan regarding domestic relations
orders.

13.5 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between any Employer and
the Participant. Such employment is hereby acknowledged to be an "at will"
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer,
either as an Employee or a Director, or to interfere with the right of any
Employer to discipline or discharge the Participant at any time.

13.6 Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

13.7 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply

13.8 Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

13.9 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
Delaware without regard to its conflicts of laws principles.

13.10. Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

American Eagle Outfitters, Inc.

Attn: EVP - Human Resources

77 Hot Metal Street

Pittsburgh, PA 15203

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

13.11 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant's Employer and its successors and assigns and the
Participant and the Participant's designated Beneficiaries.

13.12 Spouse's Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse's will, nor shall such interest pass
under the laws of intestate succession.

13.13 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

13.14 Incompetent. If the Committee determines in its discretion that a benefit
under this Plan is to be paid to a minor, a person declared incompetent or to a
person incapable of handling the disposition of that person's property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant's Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

13.15. Domestic Relations Orders. If necessary to comply with a domestic
relations order, as defined in Code Section 414(p)(1)(B), pursuant to which a
court has determined that a spouse or former spouse of a Participant has an
interest in the Participant's benefits under the Plan, the Committee shall have
the right to immediately distribute the spouse's or former spouse's interest in
the Participant's benefits under the Plan to such spouse or former spouse.

13.16 Distribution in the Event of Income Inclusion Under Code Section 409A. If
any portion of a Participant's Account Balance under this Plan is required to be
included in income by the Participant prior to receipt due to a failure of this
Plan to comply with the requirements of Code Section 409A and related Treasury
Regulations, the Committee may determine that such Participant shall receive a
distribution from the Plan in an amount equal to the lesser of (i) the portion
of his or her Account Balance required to be included in income as a result of
the failure of the Plan to comply with the requirements of Code Section 409A and
related Treasury Regulations, or (ii) the unpaid vested Account Balance.

13.17 Deduction Limitation Benefit Payments. If an Employer reasonably
anticipates that the Employer's deduction with respect to any distribution from
this Plan would be limited or eliminated by application of Code Section 162(m),
then to the extent permitted by Treas. Reg. Section 1.409A-2(b)(7)(i), payment
shall be delayed as deemed necessary to ensure that the entire amount of any
distribution from this Plan is deductible. Any amounts for which distribution is
delayed pursuant to this Section shall continue to be credited/debited with
additional amounts in accordance with Section 3.7. The delayed amounts (and any
amounts credited thereon) shall be distributed to the Participant (or his or her
Beneficiary in the event of the Participant's death) at the earliest date the
Employer reasonably anticipates that the deduction of the payment of the amount
will not be limited or eliminated by application of Code Section 162(m). In the
event that such date is determined to be after a Participant's Separation from
Service and the Participant to whom the payment relates is determined to be a
Specified Employee, then to the extent deemed necessary to comply with Treas.
Reg. Section 1.409A-3(i)(2), the delayed payment shall not made before the end
of the six-month period following such Participant's Separation from Service.

13.18 Correction of Code Section 409A Compliance Errors. If an Employer
unintentionally fails to operate this Plan or follow the terms of this Plan in
such a way that is not compliant with Code Section 409A, the Employer may take
any steps necessary to correct the error, as provided in Internal Revenue
Service Notice 2007-100 or other applicable guidance.

IN WITNESS WHEREOF, the Company has signed this Plan document as of December 22,
2008.

American Eagle Outfitters, Inc.

A Delaware corporation

 

By: /s/ Neil Bulman, Jr.  

Neil Bulman, Jr.

Title: Vice President and General Counsel

 

 



APPENDIX A

LIMITED TRANSITION RELIEF FOR DISTRIBUTION ELECTIONS MADE AVAILABLE IN
ACCORDANCE WITH NOTICE 2007-86

 

The capitalized terms below shall have the same meaning as provided in Article 1
of the Plan.

Opportunity to Make New (or Revise Existing) Distribution Elections.

Notwithstanding the required deadline for the submission of an initial
distribution election under the terms of the Plan, the Committee may, to the
extent permitted by Notice 2007-86, provide a limited period in which
Participants may make new distribution elections, or revise existing
distribution elections, with respect to amounts subject to the terms of the
Plan, by submitting an Election Form on or before the deadline established by
the Committee, which in no event shall be later than December 31, 2008. Any
distribution election(s) made by a Participant, and accepted by the Committee,
in accordance with this Appendix A shall not be treated as a change in either
the form or timing of a Participant's benefit payment for purposes of Code
Section 409A or the Plan. If any distribution election submitted by a
Participant in accordance with this Appendix A either (a) relates to an amount
that would otherwise be paid to the Participant in 2008, or (b) would cause an
amount to be paid to the Participant in 2008, such election shall not be
effective. Additionally, with respect to amounts deferred under the Plan that
are payable in 2008 or a later year, the Committee may provide Participants with
the opportunity to make new distribution elections, or revise existing
distribution elections, with respect to amounts subject to the terms of the
Plan, by submitting an Election Form on or before the deadline established by
the Committee, which in no event shall be later than December 31, 2007. If any
such distribution election submitted by a Participant either (a) relates to an
amount that would otherwise paid to the Participant in 2007, or (b) would cause
an amount to be paid to the Participant in 2008, such election shall not be
effective.



 

